Citation Nr: 1109285	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-22 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to a psychiatric disorder to include PTSD, generalized anxiety disorder, depression, and anxiety.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the RO in which the Veteran was denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

The Veteran specifically claimed service connection for PTSD in June 2008, and the RO has limited its adjudication of the claim to that diagnosis.  However, the Board notes that the Veteran previously filed claims for service connection for nervous disorder and anxiety disorder which were denied.  Neither of those rating decisions were timely appealed.  During the pendency of the appeal the Veteran has also been diagnosed with depression.  Thus, in light of the holdings in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the Board has construed the Veteran's claim broadly and has characterized the issue as entitlement to service connection for a psychiatric disorder to include PTSD, generalized anxiety disorder, depression, and anxiety.  In this regard, the RO has not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

At the Veteran's July 2010 Board hearing, he indicated that he received treatment at a VA hospital or medical center in or near Philadelphia approximately 30 years ago.  The Veteran could not recall the location at the hearing.  Thus, upon remand, the Veteran should be sent a letter and asked to identify the location of the VA facility and approximate dates of treatment.  If the Veteran responds, those records should be requested.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further development of the Veteran's claimed stressor is also warranted.  The Veteran's reported PTSD stressor is that he was left in the Panama jungle for a number of days and subsequently had to be hospitalized.  The Veteran's personnel records have been associated with his claims file; however, efforts should be made to obtain any morning reports or unit records from January 1971 to October 1972.  

Finally, a remand is necessary to provide the Veteran with a VA psychiatric examination.  It is noted that the Veteran has not yet been afforded a VA examination in conjunction with his claim.  Specifically, the RO/AMC should instruct the examiner to determine whether the Veteran has PTSD as defined by DSM-IV, and if so, whether his PTSD is related to a confirmed in-service stressor event.  In addition, the examiner should opine as to whether the Veteran has any other Axis I diagnoses, other than PTSD, which are etiologically related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include PTSD, generalized anxiety disorder, depression, and anxiety.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

2.  A letter should be sent the Veteran asking him to identify the location of the VA hospital/medical center where he received treatment for his psychiatric disorder.  The Veteran should also be asked to indicate the approximate dates of treatment.  

If a response is received, the RO/AMC should attempt to obtain any outstanding VA records.  Documentation of the request and any response should be associated with the claims file.  If this search has negative results, documentation to that effect should be included in the claims file.

3.  Efforts should then be made to contact the service department and request "Morning Reports" and the unit records for the period from January 1971 to October 1972.  All documentation obtained pursuant to this request must be included in the Veteran's claims file.  If this search has negative results, documentation to that effect should be included in the claims file.

4.  A memorandum should be prepared next, concerning whether the evidence of record corroborates the Veteran's claimed stressor (being left in the Panama jungle).  

5.  After the above development has been completed, the Veteran should then be afforded a VA psychiatric examination, conducted by an examiner who has reviewed the entire claims file, including the aforementioned memorandum.  The examiner should conduct all necessary testing and render a multi-axial diagnosis.

If, and only if, there is a corroborated in-service stressor, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is based upon that stressor.

For each Axis I diagnosis other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report. 

6.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case, to include the provisions of 38 C.F.R. § 3.156(a), and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.(2010).


_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


